COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER TO REINSTATE

Appellate case name:      Richard Sterling Phillips v. The State of Texas

Appellate case number:    01-10-00871-CR

Trial court case number: 09-CR-1557

Trial court:              212th District Court of Galveston County

         This case was abated and remanded to the trial court on June 8, 2012. The order of
abatement directed the trial court to determine whether appellant still desired to pursue his
appeal, determine whether good cause exists to relieve appellant’s counsel of his duties, and
either remove appellant’s counsel and substitute new counsel or set a date certain when
appellant’s counsel must file his brief. The trial court held a hearing on the order of abatement
on June 15, 2012, and the district clerk filed a supplemental clerk’s record with the trial court’s
findings and recommendations on June 27, 2012. The trial court found that appellant still wished
to pursue this appeal, that good cause did not exist for relieving counsel of his duties, and that
counsel had completed appellant’s brief. The court therefore set June 15, 2012 as the deadline
for filing appellant’s brief. Counsel filed appellant’s brief with this Court on June 15, 2012.
Accordingly, we REINSTATE this case on the Court’s active docket.

        Further, because appellant’s brief is filed effective on reinstatement of this case, the
State’s brief, if any, is ORDERED to be filed within 30 days of the date of this order. See TEX.
R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Justice James Sharp
                    Acting individually      Acting for the Court


Date: July 20, 2012